Citation Nr: 1241807	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for squamous cell carcinoma and basal cell carcinoma, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968, to include service in Vietnam from October 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for hearing loss; tinnitus; obstructive sleep apnea, to include as secondary to diabetes mellitus, type II; hypertension, to include as secondary to diabetes mellitus, type II; erectile dysfunction, to include as secondary to diabetes mellitus, type II; and squamous cell cancer, both on a direct basis and claimed as due to herbicide exposure.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

The Board notes that, while the Veteran previously was represented by Oregon Department of Veterans' Affairs, in October 2012, the Veteran granted a power-of-attorney in favor of a private attorney, Jacques P. DePlois, with regard to the claims on appeal (as reflected in the executed and filed VA Form 21-22a, Appointment of Individual as Claimant's Representative).  The Board recognizes the change in representation.

For the reason expressed below, the matters on appeal are being to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In an October 2012 letter, the Veteran, through his newly appointed representative, has requested an in-person Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested Board hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



